Citation Nr: 1327850	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  07-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for irritable bowel syndrome/hiatal hernia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from April 1978 to April 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  Service connection for irritable bowel syndrome (IBS) was granted and was incorporated within the existing service-connected hiatal hernia disorder.  The 30 percent rating for the combined gastroesophageal disability was maintained from which the Veteran appeals for a higher disability rating. 

The Veteran testified before the undersigned at a November 2008 Video Conference hearing.  The hearing transcript is of record.  During the hearing, the issue of entitlement to service connection for sickle cell anemia was withdrawn from appellate consideration. 

In February 2009 and October 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's gastroesophageal disability is manifested by symptoms such as diarrhea, nausea, abdominal pain and cramping, vomiting, epigastric distress, heartburn, and intermittent gas, bloating and bowel disturbance; there is no hematemisis, melena, material weight loss or anemia, nor are there other symptom combinations productive of severe impairment of health. 



CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for the Veteran's gastroesophageal disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Codes 7319 and 7346 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record reflects that in November 2003 and November 2007, the Veteran was provided with the required notice under § 5103.  The Board notes that the letters expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was notified of all elements of the Dingess notice and the remaining elements of Vazquez-Flores in the November 2007 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.


There was a timing deficiency in that the November 2007 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a supplemental statements of the case issued in July 2008, January 2010 and July 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided proper VA examinations in December 2003, August 2005, May 2009 and February 2012, to evaluate his gastrointestinal disorders.

The Board's remand was to afford the Veteran a contemporaneous examination for his gastrointestinal disorders.  The examination was provided in February 2012.  The examination report contains sufficient information to permits the disabilities to be accurately rated and substantially complied with the remand directives.  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.  Accordingly, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012). 

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that when a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A 30 percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2012) is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

Weight loss is a criterion for a disability rating higher than currently assigned for the Veteran's gastrointestinal disorder under Diagnostic Code 7346.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained over three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2012). 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2012).


Analysis

In an August 1980 rating decision, the RO granted service connection for a hiatal hernia.  A 10 percent evaluation was assigned, effective April 29, 1980.

In a March 1998 rating decision, in accordance with the Board's February 1998 decision, the RO granted an increased evaluation of 30 percent for the service-connected hiatal hernia, effective May 15, 1995.

The Veteran filed his current claim for an increased rating in August 2003.  

In response to his claim, he was afforded a VA examination in December 2003.  The examiner noted that the Veteran was diagnosed with a hiatal hernia in 1980, and that an upper GI done at the VA hospital in May 1995 showed a moderate sized sliding hiatal hernia with associated gastroesophageal reflux at the level of the cervical esophagus.  Since then, the Veteran was managed on Rabeprazole and had done well, except for occasional episodes of heartburn, occasional problems with food getting stuck in his throat, slight nausea on a daily basis, occasional stomach pain severe enough to cause him to miss work, bouts of constipation and diarrhea, alternating on two to three day intervals, and excess gas production, which he used over-the-counter Fibercon to prevent.  The Veteran also reported experiencing an episode of emesis approximately once every six weeks.  The examiner noted that in 1999, the Veteran was diagnosed with diverticulosis, and in 2001, he was diagnosed with IBS.

The Veteran was afforded another VA examination in August 2005.  At that time, he reported that since approximately 1999, he had experienced fairly constant diarrhea, which equated to 3 to 4 loose bowel movements per day, with associated abdominal pain and cramping.  He denied being on any prescribed medications, but reported using over-the-counter fiber products and watching his diet to control his symptoms.  He also reported that his weight was stable, and denied any hematemesis, melena, or blood in his bowel movements.  The Veteran also complained of continued symptoms associated with gastroesophageal reflux, as a result of his hiatal hernia, such as occasional nausea.  He also reported that he was taking prescription Prevacid for his hiatal hernia condition.  The examiner noted that on physical examination, the Veteran experienced occasional mild epigastric abdominal pain.  

In an October 2005 rating decision, the RO granted service connection for IBS, claimed as diarrhea.  The disability was combined with the previously established hiatal hernia and the two disabilities were evaluated as a single disability.  A 30 percent evaluation was continued, effective May 15, 1995.

During another VA examination in May 2009, the Veteran complained of constant diarrhea, with some crampy abdominal pain, four days a week; 3-6 bowel movements per day; occasional blood in his stool; and weight loss since 2005, concurrent with a diagnosis of diabetes mellitus and lifestyle modifications.  He also reported fecal urgency and worsening of symptoms in stressful situations.  He also complained of nausea, vomiting, esophageal distress with pain, heartburn several times a week, and regurgitation, all associated with his diagnosed esophageal disease.  He denied any hematemesis or melena, and there was no evidence of any significant weight loss or malnutrition, and no signs of anemia.  

In accordance with the Board's October 2011 remand, the Veteran was afforded his most recent VA examination in February 2012.  He complained of daily diarrhea (4 loose stools per day), with blood in his stool from hemorrhoids; mild abdominal "inconvenience", not pain; abdominal distension (excessive gas and bloating); nausea, which he attributed to sinus drainage; and frequent bowel disturbance with abdominal distress.  There was no evidence of malnutrition or anemia.  The examiner diagnosed IBS and opined that the Veteran would have some difficulty working in any profession outside of the home because of his IBS, but that he could work in a profession in which he had ready access to bathroom facilities.

Social Security Administration (SSA) records show that the Veteran has a reported history of treatment for the following disabilities: hiatal hernia, depression, generalized anxiety disorder, gastroesophageal reflux disease, IBS, non-insulin dependent diabetes mellitus, high cholesterol, obstructive sleep apnea, and diverticulitis.  He was originally denied SSA benefits for any of these disabilities in October 2005, and upon reconsideration in February 2006.  However, in July 2010, his application for SSA benefits was approved.  He was determined to have been disabled since May 2008 as a result of his affective (mood) disorders and anxiety disorders.  These records do not show that the Veteran was found to be disabled due to his hiatal hernia or IBS.  

The evidence of record shows that throughout the appeal period, the Veteran has consistently reported diarrhea and nausea.  He has also reported regurgitation and epigastric distress.  These are all symptoms consistent with a 30 percent rating under Diagnostic Code 7346.  With regard to the criteria for a 60 percent rating, the evidence shows that the Veteran has consistently reported abdominal pain and cramping, associated with his gastrointestinal disorders.  He also reported emesis or vomiting on VA examination in 2003 and 2009.  However, the record does not show that he has reported or been found to experience hematemesis (vomiting of blood), melena, material weight loss or anemia, or other symptom combinations productive of severe impairment of health, at any time during the appeal period.  In this regard, the December 2003 VA examiner noted that the Veteran was managing his hiatal hernia with Rabeprazole, and was that he was doing "quite well" with that regimen.  Furthermore, the only consistent symptoms he reported were diarrhea and excess gas.  His other symptoms were all reported as occurring only occasionally.  In addition, the examiner concluded that although the Veteran also carried diagnoses of diverticulosis and IBS, these conditions were not related to his hiatal hernia.  On examination in August 2005, his only consistent symptoms were abdominal pain and cramping and diarrhea, which were attributed to his IBS.  On examination in May 2009, he reported that his IBS symptoms had increased, but he did not report any issues with this hiatal hernia.  Finally, during his most recent examination in February 2012, there were no complaints of increased symtomatology related to the hiatal hernia, and the examiner's opinion that the Veteran's needed to work at home or in a position that afforded him ample access to bathroom facilities was related to his IBS.  For the reasons noted above, the Board finds that a rating in excess of 30 percent for a hiatal hernia under Diagnostic Code 7346 is not warranted. 

The Board has also considered whether there is any other diagnostic code upon which a higher or separate evaluation would be warranted but has found none.  In this regard, the Board notes that in light of the Veteran's diagnosis of IBS, a higher evaluation under Diagnostic Code 7319 has also been considered.  However, a 30 percent rating is the highest rating available under Diagnostic Code 7319.
The evidence is thus against a finding that the disability has met or approximated the criteria for a rating in excess of 30 percent at any time during the appeal period.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 4.7, 4.21 (2012).

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  Furthermore, the record does not show that there have been frequent periods of hospitalization or marked interference with employment as a result of the service-connected gastrointestinal disorder.  In this regard, the Veteran has reported that he missed time from work and eventually was required to quit his job due to abdominal pain and diarrhea.  However, there is no evidence showing that he was fired from his job or denied employment due to these symptoms.  Furthermore, the rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2011).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).


Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has reported that he missed time from work and eventually was required to quit his job due to abdominal pain and diarrhea.  However, as noted above, there is no evidence showing that he was fired from his job or denied employment due to these symptoms.  Furthermore, as noted above, SSA records show that in July 2010, the Veteran was awarded SSA disability benefits, due to his affective (mood) disorders and anxiety disorders.  These records do not show that the Veteran was found to be disabled due to his hiatal hernia or IBS.  In fact, the Veteran reported himself in a June 2010 pain and daily activities questionnaire that he was no longer able to work 40 hours a week, due to his depression, anxiety, bipolar disorder and post-traumatic stress disorder (PTSD).  Furthermore, the Veteran's treating nurse practitioner reported in a May 2010 statement, that the Veteran was not capable of holding a public job or functioning in an efficient and safe manner, due to his depression and anxiety.  There was no mention of his hiatal hernia or IBS.  Further consideration of entitlement to TDIU is, therefore, not required.  


For the foregoing reasons, the evidence is against a rating in excess of 30 percent.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine is not for application with regard to this claim, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

An increased rating for irritable bowel syndrome/hiatal hernia is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


